Citation Nr: 9902456	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-20 163 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from September 1968 to October 
1971, from January 1987 to December 1987, and from January 
1991 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran was scheduled to appear 
before a Member of the Board at a formal hearing in November 
1998; however, the veteran failed to report for the hearing.


REMAND

In July 1997, the veteran submitted a copy of a friends 
personal log for the period of active duty service in 
Germany from January 1991 to May 1991.   A copy of this log 
shows that it contains reports of blood pressure readings of 
the veteran for this period.  The friend, T.R., has reported 
that he is a registered nurse.  While T.R. has submitted 
these statements and copies of his log, he did not certify 
his statement and the copies of the log as authentic.

Additionally, it does not appear that all of the veterans VA 
medical and other records have been obtained.  The veteran 
reported on his substantive appeal that he was treated at the 
Allergy Clinic in Chicago, Illinois and at the VA medical 
center in North Chicago, Illinois.  The duty to assist 
imposed upon the VA includes the duty to obtain all pertinent 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

In order to ensure that the VA has met its legal obligation 
to assist the veteran in developing the facts pertinent to 
his, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request the names and addresses of all 
facilities where he has recently received 
medical treatment.  These records should 
then be obtained including those records 
from the Allergy Clinic and the VA 
medical center in North Chicago Illinois.

2.  The RO should send a field 
investigator to interview the veterans 
friend, T.R., and determine his 
credibility, and his relationship with 
the veteran.  The veterans friend should 
be apprised of the penalties for perjury.  
The field investigator should examine the 
personal log for the period of active 
duty service from January 1991 to May 
1991.  The field investigator should 
examine the log/notebook for 
authenticity; determine whether the same 
ink was used in making the notations; and 
determine the print date or copyright 
date of the notebook in question.  The 
investigator should make copies of the 
entire notebook.  The investigator should 
request that T.R. sign a statement 
certifying that he is registered nurse 
and the statements provided in the log 
are true.  The investigator should file a 
report and give his opinion as to the 
credibility of T.R. and the notebook in 
question.  This report as well as a copy 
of the log/notebook should be attached to 
the file.

 After completion of the foregoing, the RO should review and 
readjudicate the issue claimed by the veteran with 
consideration of all the evidence of record.  If the decision 
remains adverse to the veteran, he and his representative 
should be provided with a supplemental statement of the case.

The veteran is hereby informed that he may furnish 
additional evidence and/or argument to the RO while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995).
The purpose of this REMAND is to obtain additional 
information

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
